NO. 07-04-0598-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                    FEBRUARY 1, 2005

                           ______________________________


                         ARTHUR RAY WILLIAMS, APPELLANT

                                              V.

             REGIONAL ISLAMIC CHAPLAIN TALIB, ET AL., APPELLEES


                         _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

               NO. 48692-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant Arthur Ray Williams an inmate proceeding pro se and in forma pauperis,

initiated legal action on July 3, 2000, against appellees for, among other causes, civil rights

violations. Williams filed and signed numerous pleadings; however, as early as September

14, 2000, inmate Herbert Feist began signing pleadings for Williams. On December 6,
2004, this Court received a notice of appeal signed by Feist complaining of the trial court’s

order of dismissal for want of prosecution dated August 18, 2004. On December 27, 2004,

this Court received a letter from Feist referencing a second attempt to appeal. This Court

notified Feist by letter dated January 5, 2005, that the notice of appeal appeared untimely

and requested a response. Feist responded insisting that a timely notice had been filed on

November 8, 2004. For the reasons expressed herein, we affirm the trial court’s order of

dismissal.


       A review of the clerk’s record filed on January 5, 2005, does not contain a notice of

appeal allegedly filed on November 8, 2004. However, it does contain a notice of appeal

signed by Williams and filed on February 13, 2003, complaining of the trial court’s order to

appear on January 24, 2003, noting that failure to appeal would result in dismissal. Rule

27.1(a) of the Texas Rules of Appellate Procedure provides that a prematurely filed notice

of appeal is effective and deemed filed on the day of, but after, the event that begins the

period for perfecting the appeal. Thus, we conclude our jurisdiction was invoked by

Williams’s premature notice.


       This appeal is now being pursued by Feist. A person who is not a licensed attorney

is not permitted to represent anyone other than himself. 7 Tex. Jur.3d Attorneys At Law

§ 108 (1997). The Texas Legislature mandates that a person who is not a member of the

State Bar may not practice law. Tex. Gov’t Code Ann. § 81.102(a) (Vernon 1998).

However, section 81.102(b) provides that the Supreme Court of Texas may promulgate


                                             2
rules for the limited practice of law by (1) attorneys licensed in another jurisdiction; (2) bona

fide law students; and (3) unlicensed graduate students who are attending or have attended

a law school approved by the Supreme Court. The Legislature defines the practice of law,

among other things, as the preparation of a pleading or other document incident to an

action or special proceeding or the management of the action or proceeding on behalf of

a client before a judge in court. § 81.101(a).


       On March 19, 2001, Feist filed a motion to intervene in Williams’s suit contending

he was a necessary party as the unit Islamic leader. However, there is no order from the

trial court granting his request.     Feist has not demonstrated he was a party to the

underlying case nor that he falls within any of the categories of persons who are permitted

to practice law. As such, he has no authority to pursue this appeal on Williams’s behalf.

See Jimison by Parker v. Mann, 957 S.W.2d 860, 861 (Tex.App.–Amarillo 1997, no writ)

(per curiam); see also Magaha v. Holmes, 886 S.W.2d 447, 448 (Tex.App.–Houston [1st

Dist.] 1994, no writ); cf. Tex. Code Crim. Proc. Ann. art. 11.13 (Vernon 1977) (providing

that a petition for a writ of habeas corpus may be signed by any person).


       Accordingly, the judgment of the trial court is affirmed.


                                            Don H. Reavis
                                              Justice




                                               3